Case: 20-50683     Document: 00515626547         Page: 1     Date Filed: 11/04/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       November 4, 2020
                                  No. 20-50683                             Lyle W. Cayce
                                                                                Clerk

   Texas Democratic Party; Democratic Senatorial
   Campaign Committee; Democratic Congressional
   Campaign Committee; Emily Gilby; Terrell Blodgett,

                                                           Plaintiffs—Appellees,

                                       versus

   Ruth Hughs, in her official capacity as the Texas Secretary of State,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No: 1:19-CV-1063
                            USDC No. 1:19-CV-1154


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Plaintiffs sued the Texas Secretary of State Ruth Hughs, challenging
   the regulation of early voting polling places under § 85.064 of Texas’s
   Election Code, as modified by Texas House Bill 1888. The Secretary moved


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50683           Document: 00515626547                  Page: 2        Date Filed: 11/04/2020




                                                 20-50683


   to dismiss and argued in part that she enjoyed sovereign immunity from
   Plaintiffs’ claims. The district court denied the Secretary’s motion, rejecting
   her sovereign immunity argument, and the Secretary subsequently filed this
   interlocutory appeal. Plaintiffs now move for summary affirmance of the
   district court’s denial of immunity because the Secretary has some
   connection with the enforcement of § 85.064, making her a proper defendant
   under Ex parte Young. 1
            The reach of Ex parte Young, and in particular the scope of the
   Secretary’s enforcement connection to various provisions of the Texas
   Election Code, has been the subject of many recent appeals before this Court.
   Our case law, however, has not conclusively established the bounds of the
   “some connection” requirement, with some panels finding some connection
   between the Secretary and a challenged provision and others concluding the
   opposite. 2 Because this is an issue that warrants fuller consideration by a
   merits panel, we cannot at this point say Plaintiffs’ argument that the
   Secretary has the requisite connection to § 85.064 is “clearly right as a matter
   of law so that there can be no substantial question as to the outcome of the
   case.” 3 We therefore deny Plaintiffs’ motion for summary affirmance.




   1
     209 U.S. 123, 157 (1908).
   2
     See, e.g., Tex. Democratic Party v. Abbott, No. 20-50407, 2020 WL 6127049, at *6-7 (5th Cir. Oct.
   14, 2020) (finding some connection to § 82.003); Tex. Democratic Party v. Abbott, 961 F.3d 389, 401
   (5th Cir. 2020) (same); Mi Familia Vota v. Abbott, No. 20-50793, 2020 WL 6058290, at *4-5 (5th
   Cir. Oct. 14, 2020) (finding no connection to §§ 43.007, 85.062, or 85.063).
   3
     Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969); see also Tex. Democratic Party
   v. Hughs, 974 F.3d 570, 570-71 (5th Cir. 2020).




                                                     2